Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


With respect to the arguments filed 1/6/2021:

A)  As to the applied prior art of Alexander [US Patent Document #2018/0136469] and claim 1:

Applicant argues that the, in the system disclosed by Alexander, as illustrated in Figure 8 thereof, “it is clear that the IR light impacts the HOE before it hits the user’s eye” [e.g., @ the last two lines on page 7 of 14 of the arguments filed 1/6/2021].

Applicant goes no to state, that there “is no teaching or suggestion in Alexander of having IR light from the user’s eye reflected from the HOE.”  


Such may be true.  However, claim 1 as currently drafted read:   

“1. A system of eye tracking comprising: 

an infrared (IR) light source to project IR light to an eye of a user; 

an IR holographic optical element (HOE) to change an angle of the IR light reflected from the eye of the user; and

an IR image sensor to receive the IR light reflected from the eye of the user, the IR light used to determine a gaze vector of the user.”

The examiner maintains that there is nothing in this claim language that requires, “IR light from the user’s eye reflected from the HOE.”  

The claim only requires: 

1) the HOE to change an angle of the IR light that is reflected from the eye of the user; and 

2) The so reflected light to be provided to the IR image sensor.  

The examiner maintains that these limitations are met by Alexander for the reasons set forth in the rejection.  Namely, that applicant’s arguments are narrower that the current scope of the claims.

With respect to the arguments filed 1/6/2021:

A)  As to the applied prior art of Alexander [US Patent Document #2018/0136469] and amended claims 5/1, 8/1, 9/1 and 10/1:

It is noted that, as described in Alexander: 

A) The IR light may be modulated such the steerable display (@ 312 of Figure 3) produces a scanned 2D image representing a 2D illumination pattern [see the last 9 lines of paragraph 0058]; and 

B) The IR image sensor may be implemented as 2D IR video camera for capturing the image reflected from the eye [see the last 7 lines of paragraph 0059]; and 

C) The position at which the image is displayed/steered on the viewing area is determined/controlled by the relative timing/synchronization between the modulating pattern of the IR laser and the scanning of the mirror [e.g., see the first 9 lines of paragraph 0059].  Hence the IR image is “moveably” 1 positioned/displayed in the viewable area of the device by the steerable display (@ 312).





























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
























Claims 1, 2, 4, 5, 7, 8, 12, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US Patent Document #2018/0136469 to Alexander et al.

A) With respect to claim 1:

1) With respect to applicant’s arguments, see paragraph 2 of this Office action.

2) Alexander discloses a system of eye tracking (eye tracking; paragraph [0057]) comprising; 

an infrared “IR" light source to project IR light to an eye of a user (an infrared laser diode (light source) outputs infrared light (project IR light) to an eye of a user; Figure 3; paragraph [0057]); 

an IR holographic optical element “HOE" to change an angle of the IR light reflected from the eye of the user (a wavelength-multiplexed holographic optical element 330 redirects (change an angle) towards the eye the infrared light the result of which also changes the angle of the light reflected from the eye; Figure 3; paragraph [0061]); and 

an IR image sensor to receive the IR light reflected from the eye of the user (photodetector 350 (IR image sensor) detects infrared laser light reflected from the eyes; Figure 3; paragraph [0060]), the IR light used to determine a gaze vector of the user (the infrared light intensity is used to measure gaze direction (vector) of the eyes of a user; paragraph [0060]).


B) With respect to claim 2:

Alexander discloses the system of claim 1 (as addressed above) and further discloses: 

wherein the HOE is a transmissive HOE (HOE 330 includes HOE 331 which is transparent to infrared; Figure 3; paragraph [0061]), and 

further comprising: an IR hot mirror to reflect the IR light received from the HOE, the IR hot mirror transmissive to visible light (HOE 330 includes HOE 332 which acts as a hot mirror by reflecting infrared light received from HOE 330, yet being optically transparent (transmissive) to environmental light 140 (visible light); paragraphs [0053], [0055], [0057], [0061]).



C) With respect to claim 4:

Alexander discloses the system of claim 1 (as addressed above) and further discloses: 

a transparent substrate to act as a wave guide (HOE 330 contains a first HOE 331 layer (substrate) which is transparent to infrared as shown in Figure 3; paragraph [0061]), 

the transparent substrate to receive image data for projection to the eye of the user (the layer transparent to infrared receives the light from laser module 311 which contains hologram (image) data to be projected to the eye; Figure 3; paragraph [0061]); 

wherein the HOE is an IR reflective HOE positioned on the transparent substrate (the HOE 330 contains a second HOE 332 which reflects IR and is attached to HOE 331 as shown in Figure 3; paragraph [0061]).



D) With respect to claim 7:

Alexander discloses the system of claim 1 (as addressed above) and further discloses: 

an IR hot mirror positioned in parallel to a display element (HOE 330 includes HOE 332 which acts as a hot mirror by reflecting infrared light received from HOE 330, yet being optically transparent (transmissive) to environmental light 140 (visible light), and HOE 332 is parallel to HOE 331 which reflects the RGB light from a laser module to produce a hologram and is thus an element to a display; Figure 3; paragraphs [0053], [0055], [0057], [0061]); 

wherein the IR HOE is a transmissive IR HOE (HOE 330 includes HOE 331 which is transparent to infrared and is thus a transmissive HOE; figure 3; paragraph [0061]), and the IR HOE is positioned at an angle to the IR hot mirror, such that the IR HOE redirects the IR light to the IR hot mirror, which directs the IR light to the sensor (HOE 331 is positioned parallel to HOE 332, which is an angle, and HOE 331 allows IR light to pass through to HOE 332 which acts as the IR hot mirror that redirects the IR light to the eye to be reflected to the photodetector 350; Figure 3; paragraph [0061]).


E) With respect to claim 12:

Alexander discloses the system of claim 1 (as addressed above) and further discloses: 

a processor to utilize data from the IR image sensor to calculate the gaze vector (a processor uses information from photodetectors to calculate eye position which shows gaze direction; paragraphs [0060], [0069]).


F) With respect to claim 14:

Alexander discloses the system of claim 1 (as addressed above) and further discloses: 

wherein the IR light source provides flood illumination (the infrared diode illuminates the entire area (flood illumination) of eye 390; paragraph [0057]), and the IR image sensor captures an entire IR image (the photodetector 350 captures an intensity map (IR image); paragraph [0060]).


G) With respect to claim 16:

Alexander discloses the system of claim 1 (as addressed above) and further discloses: 

wherein the system is a head mounted display (the system is part of a wireless heads up display (head mounted display); paragraph [0050]), and the IR light source is fixed relative to the head mounted display (the infrared laser diode is attached to laser module 311 (fixed with respect to the head mounted display); Figure 3; paragraph [0057]).


H) With respect to claim 17:

Alexander discloses a head mounted display (a wireless heads up display (head mounted display); paragraph [0050]) comprising: 

an image source to display images to a user (a scanned image (image source) is used to project (display images) to a user; paragraph [0058]); 

an infrared "IR" light source fixed with respect to the head mounted display to project IR light to an eye of a user (an infrared laser diode (light source) attached to laser module 311 (fixed with respect to the head mounted display) outputs infrared light (project IR light) to an eye of a user; Figure 3; paragraph [0057]): 

an IR holographic optical element “HOE" to change an angle of the IR light reflected from the eye of the user (a wavelength-multiplexed holographic optical element 330 redirects (change an angle) towards the eye the infrared light the result of which , according to the law of reflection, also changes the angle of the light reflected from the eye; Figure 3; paragraph [0061]);  

an IR image sensor to capture the IR light reflected from the eye of the user (photodetector 350 (IR image sensor) detects infrared laser light reflected from the eyes; figure 3; paragraph [0060]); 

and a processing system to determine a gaze vector of the user based on data from the IR image sensor (the infrared light intensity is used to measure gaze direction (vector) of the eyes of a user; paragraph [0060]).


I) With respect to claim 20:

Alexander discloses a method of eye tracking in a head mounted display (eye tracking for a wireless heads up display (head mounted display); paragraphs [0050], [0057]), the method comprising: 

projecting an IR light to an eye of a user (infrared light is output (projecting) to an eye of a user; Figure 3; paragraph [0057]); 

reflecting the IR light reflected from an eye of the user using an IR holographic optical element “HOE", the reflecting programmably changing an angle of the IR light (a wavelength-multiplexed holographic optical element 330 reflects (changing an angle) towards the eye the infrared light the result of which 

capturing the IR light with an IR image sensor (photodetector 350 (IR image sensor) detects infrared laser light reflected from the eyes; Figure 3; paragraph [0060]); and 

calculating a gaze vector of the user based on data from the IR image sensor (the infrared light intensity is used to measure gaze direction (vector) of the eyes of a user; paragraph [0060]).


J) With respect to claim 5:

Alexander discloses the system of claim 1 (as addressed above) and further discloses: 

a steerable display (the eye tracking system includes a movable scan mirror 312 which reflects the RGB light (steerable display); Figure 3; paragraph [0058]);

a visible light HOE to direct visible light from the steerable display to the eye of the user (HOE 330 contains HOE 331 which reflects (direct) visible light from the movable scan mirror 312 to the eye; Figure 3; paragraphs [0058], [0061]).

With respect to the amended recitation requiring the steerable display to “moveably position an image within a viewable area, see paragraph 3 of this Office action. 



K) With respect to claim 8:

Alexander discloses the system of claim 1 (as addressed above) and further discloses: 

a steerable display (the eye tracking system includes a movable scan mirror 312 which reflects the RGB light (steerable display); Figure 3; paragraph [0058]); 

a transmissive IR HOE being reflective to visible light (HOE 330 includes HOE 331 which allows IR to pass through (transmissive IR HOE) yet reflects RGB (visible) light; figure 3; paragraph [0061]), and the transmissive IR HOE reflecting image data from the steerable display to the eye of the user (the hoe 331 reflects the hologram (image) data from the scan mirror 312 to the eye of the user; Figure 3; paragraph [0061]).

With respect to the amended recitation requiring the steerable display to “moveably position an image within a viewable area, see paragraph 3 of this Office action. 










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



	

















Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2018/0136469 to Alexander et al in view of US Patent Document #2016/0379606 to Kollin et al.

Alexander discloses a system as was set forth above with respect to claim 1. Alexander further discloses:

a display element to project visible light to the eye of the user (laser module 311 includes red, green, and blue diodes which project visible light to the eye and when combined act as a display element; figure 2; paragraph [0061]). 

Claim 3 differs from the showing of Alexander in that claim 3 further recites that the HOE is positioned in parallel with and in front of the display element. 

Kollin discloses a configurations in which the HOE is positioned in parallel with and in front of the display element (holographic optical element 208 is parallel with and with respect to the eyes in front of image producing panel 210; figure 2; paragraph [0022]). It would have been obvious to one of ordinary skill in the art to have modified the HOE of Alexander by positioning the HOE in parallel with and in front of the display element, as taught by Kollin, in order to gain the advantages of having the image producing element pass directly through the HOE without any diffractions or other interference from having to be displayed from the side, as well as allowing for more detailed image producing panels and screens.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2018/0136469 to Alexander et al in view of US Patent Document #2016/0085300 to Robbins.

Alexander discloses a system as was set forth above with respect to claim 1. 

Claim 11 further recites that the IR image sensor is an array of pixels. 

Robbins discloses wherein the IR image sensor is an array of pixels (the eye tracking IR sensor is a pixel array; paragraph [0064]). It would have been obvious to one of ordinary skill in the art to have modified the IR image sensor of Alexander to include wherein the IR image sensor is an array of pixels, as taught by Robbins, in order to gain the advantages of having a more detailed infrared detection and image capture for more accurate information when determining the orientation of the eyes of a user, as well as for redundancy if a single pixel ceases to function.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2018/0136469 to Alexander et al in view of US Patent Document #2016/0085300 to Robbins.

Alexander discloses a system as was set forth above with respect to claim 1. 

Claim 15 further recites that the IR light source comprises a plurality of light sources. 

Robbins discloses wherein the IR light source comprises a plurality of light sources (the eye tracking illumination source includes multiple infrared light emitting diodes (a plurality of light sources); paragraph [0038]). It would have been obvious to one of ordinary skill in the art to have Alexander to include wherein the IR light source comprises a plurality of light sources, as taught by Robbins, in order to gain the advantages of having a dynamic light input from several sources for different intensities, cover a wider area of light with more illumination and brightness, and have redundancies in case a single IR light source malfunctions.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2018/0136469 to Alexander et al in view of US Patent Document #2016/0085300 to Robbins.

Alexander discloses a system as was set forth above with respect to claim 17. Alexander further discloses that the IR light source is for flood illumination of the eye (the infrared diode illuminates the entire area (flood illumination) of eye 390; paragraph [0057]). 

Claim 18 further recites that the IR light source comprises a plurality of light emitting diodes “LEDs" and wherein the IR image sensor is an array of pixels. 


Robbins discloses wherein the IR light source comprises a plurality of light emitting diodes "LEDs” (the eye tracking illumination source includes multiple (a plurality of) infrared light emitting diodes; paragraph [0038]) and wherein the IR image sensor is an array of pixels (the eye tracking IR sensor is a pixel array; paragraph [0064]). It would have been obvious to one of ordinary skill in the art to have modified the IR light source and IR image sensor of Alexander to include wherein the IR light source comprises a plurality of light emitting diodes "LEDs" and wherein the IR image sensor is an array of pixels, as taught by Robbins, in order to gain the advantages of having a more detailed infrared detection and image capture for more accurate information when determining the orientation of the eyes of a user, as well as for redundancy if a single pixel ceases to function; having a dynamic light input from several sources for different intensities, cover a wider area of light with more illumination and brightness, and have redundancies in case a single IR light source malfunctions, and using LEDs which are a well-known and cheaply produced modern lighting device.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2018/0136469 to Alexander et al in view of US Patent Document #6,322,216 to Yee et al.

Alexander discloses a system as was set forth above with respect to claim 12. 

Claim 13 further recites that the IR image sensor samples a portion of a reflection from the eye at a high sampling rate and the processor calculates relative motion based on the sampling. 

Yee evidences an IR image sensor which samples a portion of a reflection from the eye at a high sampling rate (infrared sensitive cameras (IR image sensor) performs high-sampling rate capture of light from eyes (a portion of a reflection); column 5, lines 47-65), and the processor calculates relative motion based on the sampling (the processor modules 15 calculate a position and velocity (relative motion) based on the position signals (sampling); column 5, lines 47-65). It would have been obvious to one of ordinary skill in the art to have modified the IR image sensor of Alexander to include wherein the IR image sensor samples a portion of a reflection from the eye at a high sampling rate and the processor calculates relative motion based on the sampling, as taught by Yee, in order to gain the advantages of tracking eye motion for predictive features or .



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2018/0136469 to Alexander et al in view of US Patent Document #2016/0085300 to Robbins, for the reasons set forth above with respect to claim 18, further in view of US Patent Document #6,322,216 to Yee et al.

It would have been obvious to one of ordinary skill in the art to have modified the system disclosed by Alexander in accordance with the teachings disclosed by Robbins for the reasons set forth above with respect to claim 18.

Claim 19 further recites that the IR image sensor captures a portion of the reflection from the eye at a high sampling rate; and the processor calculates relative motion based on the sampling, and calculates the gaze vector based on the relative motion. 

Yee discloses wherein the IR image sensor captures a portion of the reflection from the eye at a high sampling rate (infrared sensitive cameras (IR image sensor) performs high-sampling rate capture of light from eyes (a portion of a reflection); column 5, lines 47-65); and the processor calculates relative motion based on the sampling (the processor modules 15 calculate a position and velocity (relative motion) based on the position signals (sampling); column 5, lines 47-65), and calculates the gaze vector based on the relative motion (the processor calculates position and size of the pupil based on relative position and velocity (relative motion), which yields a gaze vector; column 5, lines 47-65; column 10, lines 37-48). It would have been obvious to one of ordinary skill in the art to have modified the IR image sensor of Alexander to include wherein the IR image sensor captures a portion of the reflection from the eye at a high sampling rate; and the processor calculates relative motion based on the sampling, and calculates the gaze vector based on the relative motion, as taught by Yee, in order to gain the advantages of tracking eye motion for predictive features or for pre-calculating the next display frames, and providing a higher perceived framerate or smoothness of the display as the display responds quicker to eye movements.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2018/0136469 to Alexander et al in view of US Patent Document #2001/0043163 to Waldern et al.

Alexander discloses a system as was set forth above with respect to claim 5. Alexander further discloses:

the IR HOE and the visible HOE (HOE 330 includes HOE 331 (visible HOE) and HOE 332 (IR HOE); figure 3; paragraph [0061]). 

Claim 6 further recites that the first HOE and the second HOE are positioned in front of a display and are transmissive to the display image data. 

WALDERN discloses a configuration in which the first HOE and the second HOE are positioned in front of a display and are transmissive to the display image data (holographic elements (HOE) in the multiple layers 201 are shown in front of screen 10 with respect to the eye, and light is Alexander to position the first HOE and the second HOE in front of a display and are transmissive to the display image data, as taught by WALDERN, in order to gain the advantages of enabling light rays to be deviated at the periphery through larger angles (see WALDERN, paragraph [0127]), increasing resolution and minimizing distortion as the screen and HOE are directly adjacent to each other, which also reduces optical complexity as margin of error is minimized with optics at closer distances.






Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2018/0136469 to Alexander et al in view of US Patent Document #2016/0242643 to Sprehn.

Alexander discloses a system as was set forth above with respect to claim 1. Alexander further discloses:

an angled mirror positioned at an angle to the IR HOE (the eye tracking system includes a movable scan mirror 312 which is shown at an angle to HOE 330 in figure 3; paragraph [0058]); and 

a steerable display (the eye tracking system includes a movable scan mirror 312 which reflects the RGB light (steerable display); figure 3; paragraph [0058]); 

the angled mirror reflecting the image data from the steerable display to the user's eye (the movable scan mirror 312 is itself the steerable display and reflects image data to the user's eye as shown in figure 3; paragraph [0058]). 

With respect to the amended recitation requiring the steerable display to “moveably position an image within a viewable area, see paragraph 3 of this Office action. 


Claim 9 further recites that the mirror is transmissive to the IR signal. 

Sprehn discloses the mirror transmissive to the IR signal (a cold mirror which is transparent to infrared light and reflecting visible light; paragraph [0070]). It would have been obvious to one of ordinary skill in the art to have modified the angled mirror of Alexander to include the mirror transmissive to the IR signal, as taught by Sprehn, in order to gain the advantages of allowing infrared to pass through to a sensor or other device while allowing imagery produced by a projector or diodes reflect into the eyes.









Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Document #2018/0136469 to Alexander et al in view of US Patent Document #2020/0092523 to Peuhkurinen.

Alexander discloses a system as was set forth above with respect to claim 5. Alexander further discloses:

 a steerable display (the eye tracking system includes a movable scan mirror 312 which reflects the RGB light (steerable display); figure 3; paragraph [0058]). 

With respect to the amended recitation requiring the steerable display to “moveably position an image within a viewable area, see paragraph 3 of this Office action. 


Claim 10 further recites a gaze-based positioning system to point the steerable display to a fovea of the user, based on the gaze vector from the processor. 

Peuhkurinen discloses a gaze-based positioning system to point the steerable display to a fovea of the user is adjusted to position the image (point the steerable display) toward the center of the field of the user’s eye (fovea of the user) based on the gaze vector from a processor (foveal position calculator determines a center of the user's field of view (fovea) based on data from eye tracking system (gaze vector) [note paragraphs 0105-0108]. It would have been obvious to one of ordinary skill in the art to have modified the steerable display of Alexander to include a gaze-based positioning system to point the steerable display to a fovea of the user, based on the gaze vector from the processor, as taught by Peuhkurinen, in order to gain the advantages of more accurately tracking the gaze of the user.























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                          /DAVID E HARVEY/
                                                          Primary Examiner, Art Unit 2481

	





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim only required the image to be movable – not actually moved.  Alexander clearly describes the image as movable via control of the timing/synchronization.